


110 HRES 279 IH: Congratulating East New York Transit

U.S. House of Representatives
2007-03-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 279
		IN THE HOUSE OF REPRESENTATIVES
		
			March 27, 2007
			Mr. Towns submitted
			 the following resolution; which was referred to the
			 Committee on Education and
			 Labor
		
		RESOLUTION
		Congratulating East New York Transit
		  Technical High School of Brooklyn, New York, on winning the 2006–2007 PSAL New
		  York City Boys Basketball Championship.
	
	
		Whereas East New York Transit Technical High School of
			 Brooklyn, New York, defeated Thomas Edison High School of Queens, New York, by
			 a score of 52–46 to win the 2006–2007 PSAL New York City Boys Basketball
			 Championship; and
		Whereas this is the second time in the school’s history
			 that East New York Transit Technical High School has made it to the State
			 playoffs, the last time being in 1993: Now, therefore, be it
		
	
		That the House of Representatives
			 congratulates Mr. Larry Kalvar, the principal of East New York Transit
			 Technical High School, Mr. Michael Perazzo, the head coach of East New York
			 Transit Technical High School, and the East New York Transit Technical High
			 School boys basketball team upon winning the 2006–2007 PSAL New York City Boys
			 Basketball Championship.
		
